Dismissed and Memorandum Opinion filed April 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00019-CV
                                   ____________

                   QUINCY DOUGLASS SMITH, SR., Appellant

                                            V.

                             CAROL A. SMITH, Appellee


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-37802


                     MEMORANDUM                      OPINION

      According to information provided to this court, this appeal is from a final decree of
divorce signed January 6, 2012. No clerk’s record has been filed. The clerk responsible
for preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record.

      On March 23, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                           2